Citation Nr: 0427435	
Decision Date: 10/04/04    Archive Date: 10/12/04

DOCKET NO.  02-14 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for arthrodesis of 
the right ankle, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for atrophy of the 
right calf, currently evaluated as 20 percent disabling.

3.  Entitlement to an increased evaluation for atrophy of the 
right thigh, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to January 
1983.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from November 2001 and September 2003 rating 
decisions of the Waco, Texas, Department of Veterans Affairs 
(VA) Regional Office (RO).  In the November 2001 rating 
decision, the RO continued the 20 percent evaluation for 
arthrodesis of the right ankle.  In the September 2003 rating 
decision, the RO granted a 20 percent evaluation for atrophy 
of the right calf and a 10 percent evaluation for atrophy of 
the right thigh.

In a January 2002 letter, the veteran stated, "From time to 
time, I have lower back pain.  Could this be due to my hips 
shifting position due to the way I walk because of the [right 
ankle] surgery?"  The Board finds that the veteran has 
raised a claim for service connection for a low back 
disorder, as secondary to the service-connected arthrodesis 
of the right ankle.  As this claim has been neither 
procedurally prepared nor certified for appellate review, the 
Board is referring it to the RO for initial consideration and 
appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In May 2004, the Board remanded the claims listed on the 
title page.  Regarding the  claim for an increased evaluation 
for arthrodesis of the right ankle, the Board requested that 
the AMC issue a letter that was in compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA) and 
subsequently readjudicate the claim.  The record reflects 
that the AMC issued the veteran a VCAA letter in May 2004; 
however, the claim was not subsequently readjudicated as 
ordered in the remand.  See May 7, 2004, Board remand on page 
5 ("[R]eadjudicate the claim for entitlement to an 
evaluation in excess of 20 percent for arthrodesis of the 
right ankle").

Additionally, the Board ordered that a statement of the case 
be issued regarding claims for increased evaluations for 
atrophy of the right calf, currently evaluated as 20 percent 
disabling, and atrophy of the right thigh, currently 
evaluated as 10 percent disabling.  The Board noted that 
these issues had not been addressed in a VCAA letter and 
stated that if the veteran perfected appeals for these two 
issues, a VCAA letter must be issued.  See May 7, 2004, Board 
remand on page 5 ("Thereafter, if an appeal has been 
perfected (which establishes that the veteran is interested 
in pursuing these claims), [] issue a VCAA letter as to these 
claims).  The veteran perfected an appeal regarding these two 
issues.  No VCAA letter has been issued that addresses these 
claims.

The Board is obligated by law to ensure that its directives 
are followed, as well as those of the United States Court of 
Appeals for Veterans Claims (Court).  The Court has stated 
that compliance by the Board and the agency of original 
jurisdiction with remand directives is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Court are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268, 270-71 (1998).  The Board finds that its May 
2004 remand was not complied with as to readjudicating the 
claim for an evaluation in excess of 20 percent for 
arthrodesis of the right ankle and as to issuing a VCAA 
letter that addresses the claims for increased evaluations 
for atrophy of the right calf and atrophy of the right thigh.

Accordingly, the case is hereby REMANDED to the AMC for the 
following action:

1.  Provide the veteran with the notice 
requirements of the VCAA, to include 
notifying him and his representative of 
any information, and any medical or lay 
evidence, not previously provided to the 
Secretary that is necessary to 
substantiate the claim for entitlement to 
an evaluation in excess of 20 percent for 
atrophy of the right calf and entitlement 
to an evaluation in excess of 10 percent 
for atrophy of the right thigh and 
informing him of which information and 
evidence he was to provide to VA and 
which information and evidence VA would 
attempt to obtain on his behalf.  
Additionally, the veteran should be 
informed to provide any evidence in his 
possession that pertains to the claims.  

2.  Readjudicate the claims for (i) 
entitlement to an evaluation in excess of 
20 percent for arthrodesis of the right 
ankle; (ii) entitlement to an evaluation 
in excess of 20 percent for atrophy of 
the right calf; and (iii) entitlement to 
an evaluation in excess of 10 percent for 
atrophy of the right thigh.

3.  A remand by the Board confers on a 
claimant the right to VA compliance with 
the terms of the remand order and imposes 
on the Secretary a concomitant duty to 
ensure compliance with those terms.  See 
Stegall, 11 Vet. App. at 271.  

The case should be returned to the Board after compliance 
with requisite appellate procedures. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded, including any 
evidence in his possession that pertains to the claim.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



__________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


